Name: 2001/704/EC: Commission Decision of 26 September 2001 repealing Decision 97/150/EC on the setting-up of a European consultative forum on the environment and sustainable development (notified under document number C(2001) 2863)
 Type: Decision
 Subject Matter: environmental policy;  economic policy;  EU institutions and European civil service
 Date Published: 2001-09-27

 Avis juridique important|32001D07042001/704/EC: Commission Decision of 26 September 2001 repealing Decision 97/150/EC on the setting-up of a European consultative forum on the environment and sustainable development (notified under document number C(2001) 2863) Official Journal L 258 , 27/09/2001 P. 0020 - 0020Commission Decisionof 26 September 2001repealing Decision 97/150/EC on the setting-up of a European consultative forum on the environment and sustainable development(notified under document number C(2001) 2863)(2001/704/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas:(1) The European consultative forum on the environment and sustainable development was created by the Commission by Decision 97/150/EC(1).(2) The members of the European consultative forum on the environment and sustainable development were appointed by the Commission through Decision 97/307/EC(2).(3) The Commission put forward a proposal for the sixth environmental action programme(3) on 24 January 2001 and a strategy for sustainable development(4) on 15 May 2001.(4) In its proposal for a European Union strategy for sustainable development to the GÃ ¶teborg European Council the Commission committed itself to establishing a sustainable development round table which will report directly to the Commission President.(5) Under these circumstances it is appropriate to close the European consultative forum on the environment and sustainable development which has fulfilled its advisory role in a satisfactory way during its term,HAS DECIDED AS FOLLOWS:Article 1Decision 97/150/EC is repealed.Article 2This Decision shall take effect on the day of adoption by the Commission.Done at Brussels, 26 September 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 58, 27.2.1997, p. 48.(2) OJ L 131, 23.5.1997, p. 28.(3) OJ C 154, 29.5.2001.(4) Com(2001) 264, 15.5.2001.